—In related proceedings pursuant to Social Services Law § 384-b to terminate the parental rights of the natural parents of Kevin Lenard B. and Brady B., the intervenor maternal grandmother appeals from two decrees of the Surrogate’s Court, Kings County (Bloom, S., on decrees; Scholnick, J., on decision), both dated December 17, 1992, which, inter alia, upon a finding that the natural parents had abandoned the children, terminated their parental rights and committed the custody and guardianship of the children to the petitioner Catholic Care Society of the Diocese of Brooklyn, and denied her application for custody. The notice of appeal from the decision dated November 2, 1992, is deemed a premature notice of appeal from the decrees (see, CPLR 5520 [c]).
*362Ordered that the decrees are affirmed, without costs or disbursements.
The court correctly terminated the parental rights of the nonappealing parents of the subject children, and was further correct in denying the grandmother’s application for custody. Under the circumstances of this case, we agree that it was in the best interests of the children for their custody and guardianship to be transferred to the petitioner to make them available for adoption (see, Matter of Star Leslie W., 63 NY2d 136). Mangano, P. J., Miller, Hart and Florio, JJ., concur.